Citation Nr: 0026424	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  96-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran is shown to have had reserve duty in the Puerto 
Rico Army National Guard (PR-ANG) from May 1976 to October 
1989, which included various periods of active duty for 
training, verified to include from June 11, 1976 to September 
24, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
VA RO, in San Juan, Puerto Rico, which denied a claim for 
service connection for right knee disability, to include 
degenerative arthritis.  

The veteran is service-connected for a May 1988 low back 
injury, presently characterized as herniated nucleus 
pulposus, L4-L5, with right S1 radiculopathy, lumbar strain, 
lumbar paravertebral fibromyositis, and spondylosis of the 
lumbar spine, currently evaluated as 60 percent disabling.  
The veteran is also in receipt of a total rating for 
compensation purposes based on unemployability due to this 
service-connected disability.  


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 1991).

The Board initially notes that, despite the VA RO's many 
requests, no verification of all of the veteran's periods of 
active duty has been completed, to include any active duty 
for training (ACDUTRA) or inactive duty training (INACDUTRA) 
during the veteran's reserve duty in the Puerto Rico Army 
National Guard (PR-ANG).  Administrative documents show 
verification of ACDUTRA from June 11, 1976 to September 24, 
1976.  This development is especially critical as the 
existing PR-ANG medical records on file show treatment on 
July 28, 1980 and July 30, 1986 for right knee injuries.  In 
May 1994, the RO received an administrative record in 
response to their most recent request for verification.  
However, the reply was incomplete, and did not include 
identification of the verifying entity or official.  
Clarification of the veteran's active/inactive duty status 
for all dates is, accordingly, necessary development in this 
case.  

It is additionally noted that the existing military treatment 
records presently on file include those dated from 1979 to 
1988, and do not include records regarding the veteran's sole 
verified period of ACDUTRA, from June 11, to September 24, 
1976.  Accordingly, requests should be made, after 
verification, for copies of all associated medical treatment 
records regarding all periods of the veteran's active duty, 
ACDUTRA, or INACDUTRA.  

Such requested development and verification of the type of 
the appellant's service is important in this case because, in 
order to establish basic eligibility for veterans benefits 
during ACDUTRA, the appellant must establish by a 
preponderance of the evidence that he was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  To establish basic eligibility for veterans 
benefits during INACDUTRA, the appellant first has to 
establish by a preponderance of the evidence that he was 
disabled from an injury incurred or aggravated in the line of 
duty.  See Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en 
banc); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Additionally, until "veteran" status is established for an 
ACDUTRA or INACDUTRA period, the presumption of soundness, 
presumption of aggravation, the duty to assist, and the 
doctrine of the benefit of the doubt are not for application.  
See Laruan, 11 Vet. App. 85; Paulson 
7 Vet. App. 470-71.

The Board also notes that several treatment records on file 
indicate private treating physicians, whose records may be 
relevant to the claim on appeal.  Accordingly, the veteran 
should be contacted and requested to identify all sources of 
pertinent treatment records, and he should be advised of his 
need to support a well-grounded claim with copies of any 
private treatment records.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the duty of VA to assist claimants in the 
development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.103 and 3.159 (1999), as 
set forth by the Court in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that VA accomplish additional development of 
the record if the record currently before it is inadequate.  
In view of the foregoing, and in accordance with the duty to 
assist claimants in the development of their claims mandated 
by 38 U.S.C.A. § 5107, this case is REMANDED for the 
following:  

1.  The RO should request and obtain 
verification of any and all periods of 
active duty, ACDUTRA, and INACDUTRA for 
the years from June 1976 to the present, 
as well as any and all treatment records 
for such periods of service.  

The RO should direct the above request 
both to the National Personnel Records 
Center (NPRC) and the Puerto Rico Army 
National Guard.  Copies of the RO's 
requests, as well as the responses from 
both the NPRC and the PR-ANG must be 
maintained in the claims file for review.  

2.  The RO should contact the veteran in 
order to obtain information about all 
medical care providers who have treated 
him for right knee disorders from June 
1976 to the present, and obtain the 
necessary release for any indicated 
records.  

Whether or not the veteran replies, the 
RO should obtain copies of any treatment 
records regarding all periods of service, 
including any ACDUTRA or INACDUTRA, and 
should obtain any other records from VA 
or U.S. military facility identified by 
the veteran.  

3.  The RO should give written notice to 
the veteran informing him of his duty to 
submit copies of any and all private 
treatment records, including those of 
Dr. Carlos, as well as any other private 
treatment provider.  

4.  Thereafter, the RO should review the 
record to determine if the above 
development has been completed in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. 

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a right knee 
disorder, to include degenerative 
changes.  To the extent that the claimed 
disabilities are alleged to have been 
incurred or aggravated by ACDUTRA or 
INACDUTRA service, the RO should 
determine whether "veteran" status has 
been proven by a preponderance of the 
evidence.  If the decision, in whole or 
in part, remains adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of the claims on appeal.  
No action is required on the veteran's part until further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


